Name: Commission Implementing Decision (EU) 2015/278 of 18 February 2015 amending Decision 2010/221/EU as regards national measures for preventing the introduction of certain aquatic animal diseases into parts of Ireland, Finland, and the United Kingdom (notified under document C(2015) 791) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: agricultural policy;  fisheries;  agricultural activity;  Europe;  international trade
 Date Published: 2015-02-20

 20.2.2015 EN Official Journal of the European Union L 47/22 COMMISSION IMPLEMENTING DECISION (EU) 2015/278 of 18 February 2015 amending Decision 2010/221/EU as regards national measures for preventing the introduction of certain aquatic animal diseases into parts of Ireland, Finland, and the United Kingdom (notified under document C(2015) 791) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2006/88/EC of 24 October 2006 on animal health requirements for aquaculture animals and products thereof, and on the prevention and control of certain diseases in aquatic animals (1), and in particular Article 43(2) thereof, Whereas: (1) Commission Decision 2010/221/EU of 15 April 2010 approving national measures for limiting the impact of certain diseases in aquaculture animals and wild aquatic animals in accordance with Article 43 of Council Directive 2006/88/EC (2) allows certain Member States to apply placing on the market and import restrictions on consignments of aquatic animals in order to prevent the introduction of certain diseases into their territory, provided that they have either demonstrated that their territory, or certain demarcated areas of their territory, are free of such diseases or that they have established an eradication or surveillance programme to obtain such freedom. (2) Decision 2010/221/EU provides that the Member States and parts thereof listed in Annex I thereto are to be regarded as free from the diseases listed in that Annex. In addition, that Decision approved the eradication programmes adopted by certain Member States in respect of the areas and the diseases listed in Annex II thereto. That Decision also approved the surveillance programmes regarding ostreid herpesvirus 1 Ã ¼Ã ½ar (OsHV-1 Ã ¼Var) adopted by certain Member States in respect of the areas set out in Annex III thereto. (3) Annex I to Decision 2010/221/EU currently lists the following parts of the United Kingdom as being free of ostreid herpesvirus 1 Ã ¼Ã ½ar (OsHV-1 Ã ¼Var): the territory of Great Britain, except Whitstable Bay in Kent, Blackwater Estuary in Essex and Poole Harbour in Dorset, the area of Larne Lough in the territory of Northern Ireland and the territory of Guernsey. (4) The United Kingdom notified the Commission that OsHV-1 Ã ¼Var was also detected in Crassostrea gigas from the River Crouch in Essex. This incident is a new outbreak of OsHV-1 Ã ¼Var in an area included in the territory of Great Britain currently being declared free of the disease. The geographical demarcation of the areas of the United Kingdom with approved national measures listed in Annex I to Decision 2010/221/EU should therefore be amended. (5) The United Kingdom also informed the Commission that the entry of the geographical demarcation for the parts of Northern Ireland which are declared free of OsHV-1 Ã ¼Var in Annex I to Decision 2010/221/EU is not in accordance with its declaration. The correct demarcation should be The territory of Northern Ireland except Dundrum Bay, Killough Bay, Lough Foyle, Carlingford Lough and Strangford Lough. Annex I should therefore be amended accordingly. (6) The continental parts of the territory of Finland are listed in Annex II to Decision 2010/221/EU as a territory with an approved eradication programme as regards bacterial kidney disease (BKD). (7) Accordingly, Decision 2010/221/EU approves certain national measures taken by Finland in relation to the movement of consignments of aquaculture animals of susceptible species into those areas. However, to allow for a re-evaluation of the appropriateness of those national measures, Article 3(2) of that Decision limits the authorisation to apply those measures in time until 31 December 2015. (8) Finland informed the Commission that it decided to withdraw BKD from the list of aquatic animal diseases to be controlled and eradicated on a mandatory basis in Finland. That decision entered into force on 1 December 2014. As a result, from that date on Finland no longer has an eradication programme for BKD in place as approved in accordance with Article 43 of Directive 2006/88/EC for the whole or parts of its territory. Consequently, the entry for Finland in Annex II to Decision 2010/221/EU should be deleted, and this amendment should apply from 1 December 2014. (9) Annex III to Decision 2010/221/EU currently lists seven compartments within the territory of Ireland with an approved surveillance programme as regards ostreid herpesvirus 1 Ã ¼var (OsHV-1 Ã ¼Var). (10) Ireland has notified the Commission of the detection of OsHV-1 Ã ¼Var in one of those compartments, namely Askeaton Bay in compartment 6. Consequently, the geographical demarcation of compartment 6 in the entry for Ireland in Annex III to Decision 2010/221/EU should be amended. (11) Decision 2010/221/EU should therefore be amended accordingly. (12) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Annexes I, II and III to Decision 2010/221/EU are replaced by the text in the Annex to this Decision. Article 2 This Decision shall apply from 1 December 2014. Article 3 This Decision is addressed to the Member States. Done at Brussels, 18 February 2015. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 328, 24.11.2006, p. 14. (2) OJ L 98, 20.4.2010, p. 7. ANNEX ANNEX I Member States and areas regarded as being free of diseases listed in the table and approved to take national measures to prevent the introduction of those diseases in accordance with Article 43(2) of Directive 2006/88/EC Disease Member State Code Geographical demarcation of the area with approved national measures Spring viraemia of carp (SVC) Denmark DK Whole territory Ireland IE Whole territory Hungary HU Whole territory Finland FI Whole territory Sweden SE Whole territory United Kingdom UK The whole territory of the United Kingdom The territories of Guernsey, Jersey and the Isle of Man Bacterial kidney disease (BKD) Ireland IE Whole territory United Kingdom UK The territory of Northern Ireland The territories of Guernsey, Jersey and the Isle of Man Infectious pancreatic necrosis (IPN) Finland FI The continental parts of the territory Sweden SE The continental parts of the territory United Kingdom UK The territory of the Isle of Man Infections with Gyrodactylus salaris (GS) Ireland IE Whole territory Finland FI The water catchment areas of the Tenjoki and NÃ ¤Ã ¤tÃ ¤mÃ ¶njoki; the water catchment areas of the Paatsjoki, Tuulomajoki, and Uutuanjoki are considered as buffer zones United Kingdom UK The whole territory of the United Kingdom The territories of Guernsey, Jersey and the Isle of Man Ostreid herpesvirus 1 Ã ¼var (OsHV-1 Ã ¼Var) United Kingdom UK The territory of Great Britain, except Whitstable Bay in Kent, Blackwater Estuary and River Crouch in Essex and Poole Harbour in Dorset The territory of Northern Ireland except Dundrum Bay, Killough Bay, Lough Foyle, Carlingford Lough and Strangford Lough The territory of Guernsey ANNEX II Member States and parts thereof with eradication programmes as regards certain diseases in aquaculture animals and approved to take national measures to control those diseases in accordance with Article 43(2) of Directive 2006/88/EC Disease Member State Code Geographical demarcation of the area with approved national measures Bacterial kidney disease (BKD) Sweden SE The continental parts of the territory Infectious pancreatic necrosis virus (IPN) Sweden SE The coastal parts of the territory ANNEX III Member States and areas with surveillance programmes regarding ostreid herpes virus 1 Ã ¼var (OsHV-1 Ã ¼Var) and approved to take national measures to control that disease in accordance with Article 43(2) of Directive 2006/88/EC Disease Member State Code Geographical demarcation of the area with approved national measures (Member States, zones and compartments) Ostreid herpesvirus 1 Ã ¼var (OsHV-1 Ã ¼Var) Ireland IE Compartment 1: Sheephaven Bay Compartment 2: Gweebara Bay Compartment 3: Killala, Broadhaven and Blacksod Bays Compartment 4: Streamstown Bay Compartment 5: Bertraghboy and Galway Bays Compartment 6: Poulnasharry Bay Compartment 7: Kenmare Bay